DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claims 2-3 and 7 are objected to because of the following informalities:
In claims 2 and 3, the abbreviation “DAW” needs to be spelled out then followed by “(DAW)”.
In claim 7, the abbreviations “SPDIF” and “AES/EBU” need to be spelled out then followed by “(SPDIF)” or “(AES/EBU)”.
Appropriate correction is required.

Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.    Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation of “wherein the audio synchronization signal are used to measure a cumulative delay or latency”. However, no functional relationship is defined between the measured “cumulative delay or latency” and any of the steps such as “transferring …; parsing …; placing …; and triggering …;” It appears that some cooperative relationships of elements are needed in order to distinctly and definitely claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See MPEP § 2172.01.
Claims 12-20 are rejected by virtue of their dependency on claim 11.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Naples et al. (US 20020162445 A1).
	Regarding claim 1, Naples discloses a system for real time synchronization of audio program material and MIDI generated sounds (Abstract; para. 0050; Figs. 1, 4 and 15B) comprising: a computer program for recording and playing a musical composition (para. 0112-0117) encoded as an audio program track and a MIDI track (para. 0048, 0070, 0077-0078, 0086, 0092); wherein an audio synchronization track carrying timing reference pulses is generated by the computer program (para. 0189, 0191, 0197); an audio interface device (by inherency, system 10 or client device 12 as shown in Figs. 1 and 4 comprises an audio interface device) for receiving a data stream comprising the audio program track and audio synchronization track by a data transmission interface (see Figs. 1A and 4, and related text); wherein an audio program signal and an audio synchronization signal are extracted from the data stream by the audio interface device (para. 0195-0198); a MIDI interface device (e.g., 80) for receiving data stream of MIDI track by the data transmission interface (para. 0197-0198); wherein the MIDI track is parsed into a series of MIDI events (para. 0198, 0206, 0209-0210) and placed on a memory buffer wherein the data written into the buffer first comes out of it first (para. 0193, 0209-0210); and a synchronization engine in the MIDI interface device configured to trigger the hold or release of MIDI events from the memory buffer according to a synchronization algorithm, wherein the synchronization algorithm is governed by timing reference pulses carried by the audio synchronization signal that is transmitted to the MIDI interface device by an audio connection (para. 0076-0078, 0109, 0207-0211).  
	Naples is silent on: said memory buffer is a FIFO memory buffer. 
	Examiner takes official notice that a FIFO memory buffer is well known in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply a FIFO memory buffer to the Naples system, as an intended use of the well-known FIFO memory. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 2 and 3, Naples discloses: wherein the computer program is configured to function as a Digital Audio Workstation (DAW), wherein the DAW is optional as an application software on a computer platform or a standalone hardware device (see Fig. 4 and related text).  
Regarding claim 4, Naples discloses: wherein the data transmission interface is selected from a USB interface, a Network interface, a Bluetooth interface, a PCIE interface or a Thunderbolt interface (para. 0115, 0118).  
Regarding claim 5, Naples discloses: wherein the audio program signal is encoded as a digital signal (para. 0048, 0082-0083).  
Regarding claim 6, Naples discloses: wherein the transmission of audio synchronization signal to the MIDI interface device is a time-deterministic digital audio signal interface (para. 0109).  
Regarding claim 7, Naples does not mention: wherein the time-deterministic digital audio signal interface comprises SPDIF or AES/EBU.  
Examiner takes official notice that both SPDIF (Sony/Philips Digital Interface) utilized as an audio transfer format interface and AES/EBU (Audio Engineering Society/European Broadcasting Union) utilized as a serial interface for transferring digital audio from CD and DVD players to amplifiers and TVs are well known in the art. Since Naples teaches the general condition of the time-deterministic digital audio signal interface (para. 0109, 0115, 0122-0126, 0213), it establishes a prima facie case of obvious modification. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply SPDIF or AES/EBU to the Naples time-deterministic digital audio signal interface, as an intended use of the well-known SPDIF or AES/EBU. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 8, Naples discloses: a sound generating device for receiving released MIDI events and a sound reproduction system for reproducing audio output from the sound generating device and audio program signal (see Fig. 4 and related text).  
Regarding claim 9, Naples discloses: wherein the sound generating device is selected from a MIDI equipped electronic synthesizer, a drum machine, a sequencer, a rhythm machine, an audio sampler, and a DC pulse and analog control voltage sound generating device (see Fig. 4 and related text).  
Regarding claim 10, Naples discloses: wherein the sound reproduction system comprises any one or more of a mixing console, an audio power amplifier and an audio physical monitoring device (para. 0114, 0126).  
Regarding claims 11-20, Naples renders the claimed invention obvious (see discussions for claims 1-10 above). In particular, Naples teaches: extracting an audio program signal and an audio synchronization signal from the data stream by the audio interface device (para. 0195-0198); wherein the audio synchronization signal are used to measure a latency (para. 0196: by inherency, the dissemination of a clock pulse between objects reads on “measure a latency”).

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jianchun Qin whose telephone number is (571) 272-5981.  The examiner can normally be reached on 8am - 5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571) 272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837